In accordance with stipulation of counsel that the merchandise and facts are the same in all material respects as those in Kay Pee Import Export Co. v. United States (56 Cust. Ct. 696, R.D. 11164), the court found and held that export value, as defined in section 402a (d), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for determination of the value of the candy in plastic containers and that such export value is 39 cents per box of 60 pieces, net packed.